Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 9/3/2020.
Claims 1-5, 12-16 and 18-26 are pending. Claim 6-11, 17 and 27-34 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicks (U.S. Publication No. 2017/0328759) view of Riedel et al. (U.S Publication No. 2018/0086464) (hereafter, "Riedel").
Regarding claim 1, Nicks teaches a space allocation system for allocating space ([0013] FIG. 2 is a schematic illustration of an exemplary object allocation system 110 that may be used with overhead storage bins 104 (shown in FIG. 1)) to objects with multi-variate characteristics ([0010] the system described herein includes one or more sensors coupled within each storage bin for building a profile of the luggage contained therein), the space allocation system comprising: a learning device configured to obtain space data indicating an available space in a pre-defined storage space ([0019] Controller 128 then analyzes data received from the profile sensors, determines an available capacity within the plurality of overhead storage bins 104 based on the data received from the profile sensors, and transmits an indication of the available capacity within the plurality of overhead storage bins 104); one or more input devices configured to obtain object data indicating one or more characteristics of the objects to be placed in the pre-defined storage space ([0014] profile sensors determine at least one of an available capacity or space within the plurality of overhead storage bins 104 or a shape of objects contained within the plurality of overhead storage bins 104); and a space-allocation device operatively coupled to the learning device and the one or more input devices to receive the space data and the object data ([0015] Object allocation system 110 also includes a controller 128 coupled, either wired or wireless connectivity, in communication with motion sensors and profile sensors coupled within the plurality of overhead storage bins 104; [0014] profile sensors determine at least one of an available capacity or space within the plurality of overhead storage bins 104 or a shape of objects contained within the plurality of overhead storage bins 104), wherein the space-allocation device is configured to process the space data and the object data to generate a combination in which the objects can be placed in the pre-defined storage space, and ([0024] first profile sensor 122 and second profile sensor 126 (shown in FIG. 2) determine at least one of an available capacity or space within or a shape of the objects contained within first overhead storage bin 112 and second overhead storage bin 114 (shown in FIG. 2) based on the detection of motion within interior 138 by first motion sensor 120 and second motion sensor 124 (shown in FIG. 2). The data obtained by first profile sensor 122 and second profile sensor 126 is then transmitted to controller 128 (shown in FIG. 2) and, in one implementation, used to determine a rearrangement recommendation for objects within first overhead storage bin 112 and second overhead storage bin 114).
Nicks does not expressly teach the space-allocation device is configured to optimize the generated combination.
However, Riedel teaches the space-allocation device is configured to optimize the generated combination ([0055] The electronic baggage stowage system calculates the optimal stowage distribution and indicates this to the passenger and cabin crew; [0006] processing unit is configured to: process the cabin stowage space data; receive and process baggage size data indicating the size of one or more baggage items; and output baggage stowage mapping data in response to the processing of the cabin stowage space data and the baggage size data; [0010] Embodiments of the electronic baggage stowage system may therefore be configured to either prioritize an optimization of baggage stowage according to their size or according to their weight; [0008] While processing cabin stowage space data and baggage size data to output baggage stowage mapping data, the electronic baggage stowage system may provide for a faster boarding of passenger as the time for searching for a free compartment for baggage is reduced).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Nicks to incorporate the step/system of calculating the optimal stowage distribution by electronic baggage stowage system taught and prioritizing an optimization of baggage stowage according to the size or the weight of baggage taught by Riedel.
The suggestion/motivation for doing so would have been to improve the optimal stowage distribution ([0014] the detection of free space comprises measuring an available space volume in the cabin stowage space. This may be particularly advantageous as the packaging of the cabin stowage space may be further improved; [0016] Furthermore, as the stowage distribution may be determined in a more precise manner, the load distribution may be improved further in embodiments in which the available space volume in the cabin stowage space is measured). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Nicks with Riedel to obtain the invention as specified in claim 1.
Regarding claim 13, Nicks and Riedel teach all the limitations of claim 1 above. Nicks teaches wherein the space-allocation device is configured to receive the object data from the one or more input devices through a wireless link or a wired connection ([0015] Object allocation system 110 also includes a controller 128 coupled, either wired or wireless connectivity, in communication with motion sensors and profile sensors coupled within the plurality of overhead storage bins 104).
Regarding claim 15, Nicks and Riedel teach all the limitations of claim 1 above. Nicks teaches wherein the one or more input devices comprise a video camera of a mobile phone, an independent video camera, an ultrasonic sensor, a barcode reader, or a laser scanner ([0014] Exemplary profile sensors include, but are not limited to, an ultrasonic sensing device, or a laser range finder device).
Regarding claim 16, Nicks and Riedel teach all the limitations of claim 1 above. Nicks does not expressly teach wherein the space-allocation device is configured to provide a notification indicating the determined optimum combination to one or more output devices, and the one or more output devices are operatively coupled to the space-allocation device through a wireless link or a wired connection.
However, Riedel teaches wherein the space-allocation device is configured to provide a notification indicating the determined optimum combination to one or more output devices, and ([0055] The electronic baggage stowage system calculates the optimal stowage distribution and indicates this to the passenger and cabin crew; [0010] Embodiments of the electronic baggage stowage system may therefore be configured to either prioritize an optimization of baggage stowage according to their size or according to their weight) the one or more output devices are operatively coupled to the space-allocation device through a wireless link or a wired connection ([0025] In a further preferred embodiment of the electronic baggage stowage system, the indicator comprises a second wireless communication link for sending the indication of the one or more target positions to an electronic portable device of a flight attendant or passenger; [0045] The indicator 106 is in this example connected to a wireless communication link 112, with which the indication of the target position of a baggage item in the cabin stowage space is communicated to a portable mobile device of a flight passenger).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Nicks to incorporate the step/system of indicating the optimal stowage distribution by the indicator to an electronic portable device taught by Riedel.
The suggestion/motivation for doing so would have been to improve the optimal stowage distribution ([0014] the detection of free space comprises measuring an available space volume in the cabin stowage space. This may be particularly advantageous as the packaging of the cabin stowage space may be further improved; [0016] Furthermore, as the stowage distribution may be determined in a more precise manner, the load distribution may be improved further in embodiments in which the available space volume in the cabin stowage space is measured). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Nicks with Riedel to obtain the invention as specified in claim 16.
With respect to claim 18, arguments analogous to those presented for claim 1, are applicable.

Claim 2-4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nicks (U.S. Publication No. 2017/0328759) view of Riedel et al. (U.S Publication No. 2018/0086464) (hereafter, "Riedel") and further in view of Podnar et al. (U.S Publication No. 2018/0111698) (hereafter, "Podnar").
Regarding claim 2, Nicks and Riedel teach all the limitations of claim 1 above. Riedel teaches wherein the space-allocation device is configured to determine a storage value indicating a volume of the objects based on the one or more characteristics of the objects ([0021] the electronic baggage stowage system further comprises a second detector for detecting the size of the one or more baggage items, wherein the second detector is configured to output the baggage size data, and wherein the processing unit is in communication with the second detector to process the output baggage size data received from the second detector).
Riedel does not expressly teach wherein the one or more characteristics of the objects comprise weight, type, fragility, design, orientation, or dimensions.
However, Podnar teaches wherein the one or more characteristics of the objects comprise weight, type, fragility, design, orientation, or dimensions ([0024] As shown in FIG. 3, luggage 210 is received at a check-in desk 300, which may weigh and/or scan luggage 210 to determine the 3D size/dimensions and weight of luggage 210).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Nicks and Riedel to incorporate the step/system of determining the 3D size/dimensions and weight of luggage taught by Podnar.
The suggestion/motivation for doing so would have been to improve the distribution of cargo weight by generating baggage maps ([0025] System 400 has been enhanced in that it is capable of quantifying the luggage that will be placed onto a given flight, and is capable of predictively generating one or more baggage maps indicating how to load one or more cargo holds 200 of an aircraft 100 servicing that flight ... system 400 may optimize the center of gravity of an aircraft by generating baggage maps that optimize the distribution of cargo weight between the fore and aft cargo holds). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Nicks and Riedel with Podnar to obtain the invention as specified in claim 2.
Regarding claim 3, Nicks, Riedel and Podnar teach all the limitations of claim 2 above. Podnar teaches wherein the space-allocation device is configured to classify the objects based on the one or more characteristics of the objects to generate classification data for each of the objects ([0036] controller 412 generates a baggage map 419 for the delivery/flight. Baggage map 419 indicates a location for each piece of luggage 210 for the flight within cargo hold 200, complies with the loading restriction, and is based on the dimensions and weight of the pieces of luggage 210 for the flight (step 512). This process may involve categorizing each piece of luggage 210 based on its weight and dimensions, and engaging in a stochastic (e.g., simulated annealing) or deterministic (e.g., a Nelder-Meade simplex) optimization technique).
Regarding claim 4, Nicks, Riedel and Podnar teach all the limitations of claim 3 above. Nicks teaches with the space data 2indicating the available space in the pre-defined storage space ([0019] Controller 128 then analyzes data received from the profile sensors, determines an available capacity within the plurality of overhead storage bins 104 based on the data received from the profile sensors, and transmits an indication of the available capacity within the plurality of overhead storage bins 104), and the pre-defined storage space is present inside a plurality of storage containers ([0013] Object allocation system 110 includes a motion sensor and a profile sensor coupled within each overhead storage bin of the plurality of overhead storage bins 104; [0014] profile sensors determine at least one of an available capacity or space within the plurality of overhead storage bins 104).
Nicks does not expressly teach wherein the space-allocation device is configured to map the storage value of the objects.
However, Riedel teaches wherein the space-allocation device is configured to map the storage value of the objects ([0044] the electronic baggage stowage system 100 comprises a memory 103 on which cabin stowage space data, baggage size data and baggage stowage mapping data; [0030] outputting baggage stowing mapping data in response to the processing, wherein the baggage stowage mapping data indicates a target position in the cabin stowage space at which the baggage item is to be placed).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Nicks to incorporate the step/system of generating baggage stowing mapping data indicating the target position of the baggage taught by Riedel.
The suggestion/motivation for doing so would have been to improve the optimal stowage distribution ([0014] the detection of free space comprises measuring an available space volume in the cabin stowage space. This may be particularly advantageous as the packaging of the cabin stowage space may be further improved; [0016] Furthermore, as the stowage distribution may be determined in a more precise manner, the load distribution may be improved further in embodiments in which the available space volume in the cabin stowage space is measured). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Nicks with Riedel to obtain the invention as specified in claim 4.
With respect to claim 19, arguments analogous to those presented for claim 2, are applicable.
With respect to claim 20, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 21, arguments analogous to those presented for claim 4, are applicable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nicks (U.S. Publication No. 2017/0328759) view of Riedel et al. (U.S Publication No. 2018/0086464) (hereafter, "Riedel") and further in view of Tiu et al. (U.S Publication No. 2016/0109280) (hereafter, "Tiu").
Regarding claim 12, Nicks and Riedel teach all the limitations of claim 1 above. The combination of Nicks and Riedel does not expressly teach wherein the object data comprises 3D depth maps of the objects and/or image sensor-based 3D reconstruction of the objects.
However, Tiu teaches wherein the object data comprises 3D depth maps of the objects and/or image sensor-based 3D reconstruction of the objects ([0032] Each of the ultrasonic rangefinder devices 310 provides a volume signal to processor 105 (not shown in FIG. 3) via wiring 315 to allow processor 105 to generate a map of the current volume of stowed luggage within overhead luggage storage bin 200 to determine, based on predetermined settings, whether there is any space remaining within overhead luggage storage bin 200).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Nicks and Riedel to incorporate the step/system of generating baggage stowing mapping data indicating the target position of the baggage taught by Tiu.
The suggestion/motivation for doing so would have been to improve the airline's on-time performance by displaying storage capacity status information for passenger storage bins in an aircraft ([0027] passengers spend less time searching for storage space and instead are able to move directly to an empty bin, there is less interference (and resultant passenger stress) in the aisles. A quicker boarding process is also instrumental in improving an airline's on-time performance). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Nicks and Riedel with Tiu to obtain the invention as specified in claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicks (U.S. Publication No. 2017/0328759) view of Riedel et al. (U.S Publication No. 2018/0086464) (hereafter, "Riedel") and further in view of Kim et al. (U.S Publication No. 2001/0017940) (hereafter, "Kim").
Regarding claim 14, Nicks and Riedel teach all the limitations of claim 1 above. Riedel teaches wherein the space-allocation device is configured to store the object data in a memory ([0044] the electronic baggage stowage system 100 comprises a memory 103 on which cabin stowage space data, baggage size data and baggage stowage mapping data is stored), and the space-allocation device is configured to retrieve the object data from the memory ([0022] the second detector is configured to read a tag identifying a baggage item in order to retrieve the baggage size data from the tag, in particular wherein the tag comprises one or more of: an RFID tag; a bar code; and an optical image; [0020] the electronic baggage stowage system further comprises a first wireless communication link for receiving the baggage size data, wherein the first wireless communication link is in communication with the processing unit to provide the baggage size data to the processing unit)
Riedel does not expressly teach in an event the space is to be allocated again to the same objects.
However, Kim teaches in an event the space is to be allocated again to the same objects ([0220] since the color histogram of the query image corresponding to the color histogram construction of the image to be retrieved is stored in advance, the present invention can skip a new process for extracting the color histogram of input query image when a query image same as the stored color histogram of the query image is inputted next time; FIG. 5 shows S502 in response to S501, if the color histogram of a query image has already been extracted, it reads/uses that from memory).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Nicks and Riedel to incorporate the step/system of retrieving the object image data from the memory when a query image same as the stored data of the query image is inputted taught by Kim.
The suggestion/motivation for doing so would have been to improve the speed and efficiency by skipping steps in an event having the same stored data of the image ([0220] the present invention can improve the multimedia retrieval speed). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Nicks and Riedel with Kim to obtain the invention as specified in claim 14.


Allowable Subject Matter
Claims 5 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669         
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669